Citation Nr: 1725427	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  07-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to February 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In August 2007, the Veteran appeared before RO personnel for an informal conference.  A copy of the informal conference report is of record. 

In January 2015, the Board denied the claims for service connection for peripheral neuropathy of the upper and lower extremities.  The Veteran appealed the Board decision.  In a March 2016 Memorandum Order, the United States Court of Appeals for Veterans Claims remanded the issues to the Board for further development.  


REMAND

In the March 2016 Order, the Court noted that, in January 2013 and January 2014 remands, the Board requested an addendum medical opinion regarding the etiology of the claimed disabilities from a March 2010 VA examiner who had previously examined the Veteran.  In those remands, the Board specified that, if the March 2010 VA examiner was not available, another VA examiner was to perform an examination and offer an opinion.  In attempted compliance with the Board's remand instructions, a March 2014 medical opinion written by a VA examiner other than the March 2010 VA examiner was obtained.  The March 2014 VA examiner did not examine the Veteran prior to writing the medical opinion.  The Board did not subsequently remand the matter to insure compliance with its January 2013 and January 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Therefore, remand is necessary to provide the Veteran with an additional VA examination to determine the etiology of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed peripheral neuropathy disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Then, schedule the Veteran for an examination to determine the etiology of claimed peripheral neuropathy of the upper and lower extremities.  The examiner must review the record and should note that review in the report.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions as to symptoms during and after active duty service, and the previous VA examination report and medical opinions.  The examiner must undertake any indicated studies and should provide a rationale for the opinions provided.  Then, based on the record, review, and examination results, the examiner is requested to opine as to the following:

(a)  Is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral upper extremity peripheral neuropathy is caused by or otherwise related to service, to include, but not limited to, presumed in-service exposure to herbicide agents?

(b)  Is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral upper extremity peripheral neuropathy is caused by or otherwise related to service, to include, but not limited to, presumed in-service exposure to herbicide agents?

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

